       Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 1 of 6 PageID #: 250

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Eastern District of Texas

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19CR264
                    Gary Collin Bussell (1)                             )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 2 of 6 PageID #: 251

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 3 of 6 PageID #: 252

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
see Attachment A.

                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity
for private consultation with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility must deliver the defendant to a United States
Marshal for the purpose of an appearance in connection with a court proceeding.

           SIGNED this 6th day of November, 2019.




                                                ___________________________________
                                                Christine A. Nowak
                                                UNITED STATES MAGISTRATE JUDGE




                                                                                                              Page 3 of 3
Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 4 of 6 PageID #: 253


                                         ATTACHMENT “A”

         Defendant Gary Collin Bussell is charged by Indictment with a violation of Titles
 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2—Possession with the Intent to Distribute and Distribution
 of Controlled Substances Resulting in Death and Aiding and Abetting (Count 1); a violation of
 Title 21 U.S.C. § 846—Conspiracy to Distribute and Possess with the Intent to Distribute a
 Controlled Substance (Count 2); and a violation of Titles 21 U.S.C. § 841(a)(1) and 18 U.S.C. §
 2—Possession with the Intent to Distribute and Distribution of Controlled Substances and Aiding
 and Abetting (Count 5). Per the Indictment, Count 1 carries a term of imprisonment of not less
 than twenty (20) years or more than life; a fine of not more than $5,000,000, or both; a term of
 supervised release of at least five (5) years; and a special assessment of $100. Count 2 carries a
 term of imprisonment of not more than twenty (20) years; a fine of not more than $1,000,000, or
 both; a term of supervised release of at least three (3) years; and a special assessment of $100.
 Count 5 carries a term of imprisonment not more than twenty (20) years; a fine of not more than
 $1,000,000, or both; a term of supervised release of at least three (3) years; and a special
 assessment of $100. The Government has sought to detain Defendant under Title 18 U.S.C. §§
 3142(f)(1) and 3142(f)(2). On November 4, 2019, the Court held a hearing to determine whether
 Defendant should be held in custody pending trial in accordance with 18 U.S.C. § 3142(f).
 Assistant United States Attorney Jay R. Combs appeared on behalf of the Government. Defense
 counsel Taly Haffar appeared on behalf of Defendant. The Parties concurred the presumption is
 applicable to this case.

         The Court has considered the presumption arising under Title 18 U.S.C. §3142(e), as well
 as the testimony and evidence presented at the detention hearing (including the testimony of Task
 Force Officer David Roach, Dallas Police Department, and Defendant’s proffer related to his
 proposed third-party custodians), and the pretrial services report, in light of all the factors listed in
 18 U.S.C. § 3142(g)—including the nature and circumstances of the offense charged, the apparent
 weight of the evidence against Defendant, Defendant’s history and characteristics, and the nature
 and seriousness of the danger to any person or the community.

 EVIDENCE PRESENTED:

 The Government’s Evidence Shows Defendant is a Danger to the Community and a Flight
 Risk.

        The Government offered testimony from Task Force Officer David Roach with the Dallas
 Police Department. TFO Roach is employed as a Detective with the Dallas Police Department,
 assigned to the Drug Enforcement Office, for approximately eight years. The Court found TFO
 Roach’s testimony to be credible. TFO Roach testified to the following:

         Defendant was identified as a narcotics distributor in the Dallas-Fort Worth area and
 Oklahoma after an investigation following an overdose death in Fairview, Texas on or about
 December 28, 2018. TFO Roach advised that Defendant was identified as the leader and cellhead
 of a drug trafficking organization distributing various narcotics, including but not limited to illicit
 pharmaceutical products (Alprazolam, Oxycodone, Fentanyl, and (counterfeit) Adderall pills),
 throughout the Dallas-Fort Worth area and also in Oklahoma. Defendant is also alleged to have a
 robust money laundering operation.
Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 5 of 6 PageID #: 254



       TFO Roach’s investigation revealed that Defendant supplied the narcotics, which contained
 Fentanyl, that resulted in the overdose death on December 28, 2018. Specifically, Defendant
 supplied the narcotics to co-defendant Westin, who in turn sold the narcotics to the victim,
 resulting in the victim’s death. TFO Roach testified that Defendant was aware of the fatal overdose
 (as well as other multiple non-lethal overdoses) associated with the narcotics he was distributing,
 but notwithstanding Defendant and his drug trafficking organization continued distribution.
 Defendant’s response to the death/overdoses was reported to be dismissive. As a result of recent
 interviews, TFO Roach estimated the Bussell DTO is responsible for the distribution of
 approximately 3,000 Oxycodone pills per month and 2,000 (counterfeit) Adderall pills per month,
 which has been occurring for at least 18 months; TFO Roach testified this volume of pills
 constitutes in excess of 5 kilograms of Fentanyl in regards to the Oxycodone pills and 5 kilograms
 of methamphetamine in regards to the Adderall pills. TFO Roach testified that if released it is
 possible Defendant would return to selling drugs and alluded that on past occasions where
 Defendant has encountered law enforcement that he “would lay low” for a while before continuing
 distribution.

         During the course of a search performed at Defendant’s residence, three firearms were
 located. TFO Roach testified it was believed these firearms were used in furtherance of and/or
 were otherwise consistent with Defendant’s trafficking activities. In support, TFO Roach advised
 Defendant and other co-conspirators received firearms training, a fact corroborated by text
 messages and photographs, and also that Defendant’s teenage daughter engaged in a narcotics
 transaction in Dallas, Texas with another individual, which resulted in a shooting that caused the
 death of that individual. TFO Roach further testified that the Bussell DTO was distributing
 narcotics across the street from an elementary school in Dallas, Texas, which was maintained by
 co-defendant Seymour. Defendant reportedly directed numerous customers to that location across
 the street from this school to complete narcotics transactions.

         TFO Roach testified Defendant was a clear risk of flight. Defendant advised others he
 would flee to a non-extradition country if he faces five or more years in prison, and he further
 called multiple meetings with co-defendants and co-conspirators where Defendant discussed
 fleeing or an intent to flee. The sentence Defendant is facing is a mandatory twenty years if
 convicted. Other co-defendants have fled and/or attempted to flee. Defendant also has the means
 to flee. Defendant has a valid United States passport. Defendant has traveled internationally at
 least twice this year, including to Jamaica within the past month. TFO Roach further received
 information regarding Defendant’s efforts to obtain a false passport; a cooperator advised law
 enforcement that Defendant had offered to purchase a false social security number and birth
 certificate to aid him in fleeing. Moreover, Defendant’s sources of income are from his distribution
 of narcotics and his money laundering. Defendant advised pretrial services that he is a consultant
 but was unable to articulate his duties; meanwhile, his mother informed pretrial services that she
 “could not confirm his present employment . . . [but] for the past few years he was supported by
 his illegal activities.” TFO Roach similarly testified that it appears Defendant has no known
 legitimate employment and is associated with a shell company. Defendant’s residence is valued
 at approximately $646,000.00.

 Defendant’s Evidence Fails to Rebut the Presumption.
Case 4:19-cr-00264-SDJ-KPJ Document 72 Filed 11/06/19 Page 6 of 6 PageID #: 255


         Defendant presented no testimony; however, counsel for defendant proffered to the Court
 that Defendant’s aging parents, while unable physically to attend the hearing, were willing to serve
 as third-party custodians. Defendant has limited prior criminal history. The Court finds this
 proffer, coupled with the testimony elicited on cross-examination, insufficient to rebut the
 presumption.

 CONCLUSION:

        Based on the allegations in the indictment, the evidence presented at Hearing, and the
 information in the Pretrial Services Report, the Court concludes as follows:

 (1)    The Indictment charges and evidence presented establishes that there is probable cause that
        Defendant committed the offenses with which he is charged, in violation of Titles
        21 U.S.C. § 841(a)(1), 18 U.S.C. § 2, and 21 U.S.C. § 846.
 (2)    Pursuant to 18 U.S.C. § 3142(e)(3)(A), a rebuttable presumption exists that no condition
        or combination of conditions will reasonably assure the safety of the community or
        Defendant’s appearance as required. See United States v. Trosper, 809 F.2d 1107, 1110
        (5th Cir. 1987) (holding the presumption was properly applied to defendant upon proof
        that he had been indicted).
 (3)    In addition to the presumption, the very nature of drug offenses constitutes a danger to the
        community, which may justify pretrial detention. United States v. Morales, No. 4:11CR3,
        2011 WL 3651355, at *3 (E.D. Tex. Aug. 19, 2011) (citing United States v. Royal, 759 F.
        Supp. 1238 (E.D. Tex. 1990)); see also United States v. Morris, 608 F. App’x 299 (5th Cir.
        2015) (citing United States v. Fortna, 769 F.2d 243 (5th Cir. 1985)); United States v.
        Mathes, 593 F. App’x 391, 392 (5th Cir. 2015); United States v. Alvarado, No. 2:17-CR-
        112-D, 2017 WL 5467686, at *3 (N.D. Tex. Nov. 14, 2017) (“In making its ultimate
        determination, ‘the court may still consider the finding by Congress that drug offenders
        pose a special risk of flight and dangerousness to society.’”); United States v. Anderson,
        No. 3:14-CR-210, 2014 WL 2764747, at *4 (N.D. Tex. June 18, 2014) (“The risk of
        continued narcotics trafficking on bail constitutes a risk to the community.”)

 (4)    Defendant has not rebutted the presumption that there is no condition or combination
        of conditions on which Defendant could be released that would reasonably assure that
        Defendant would not pose a danger to the community and/or that would reasonably assure
        his appearance at trial.
 (5)    Defendant is therefore ordered detained pending trial.
